FLETCHER, Judge.
Defendants, Diane Sinatra, William Hani-fin, and Wayne Sinatra,1 appeal a final judgment awarding damages to plaintiff Ikaros Aviation, Inc. on its claim of fraud in the inducement arising from a business arrangement between the parties involving the purchase and sale of airplane parts. Defendants contend that the final judgment was improperly entered against them following a trial court order striking their pleadings and entering a default on liability as a sanction for repeated discovery violations.
*359We affirm the final judgment as entered against defendants Diane Sinatra and William Hanifin, shareholders in the corporation with which plaintiff Ikaros Aviation, Inc. contracted, see note 1, who willfully violated several discovery orders entered against them prior to the court’s sanctions decision. See Mercer v. Raine, 443 So.2d 944 (Fla.1983); Figgie Int'l Inc. v. Alderman, 698 So.2d 563 (Fla. 3d DCA 1997). However, as to defendant Wayne Sinatra, an employee of the corporation, we reverse the final judgment and direct the reinstatement of his pleadings. This decision is required because, prior to the entry of the sanction order, no discovery order had been entered against him or violated by him. Under these circumstances, the trial court abused its discretion in imposing the ultimate sanction of striking Wayne Sinatra’s pleadings and entering judgment against him. See Stoner v. Verkaden, 493 So.2d 1126, 1127 (Fla. 4th DCA 1986); Goldstein v. Goldstein, 284 So.2d 225, 227 (Fla. 3d DCA 1973).
Affirmed as to Diane Sinatra and William Hanifin, reversed as to Wayne Sinatra, and remanded for further consistent proceedings.

. Ampac Air Services Corp. was also a defendant below but is not involved in this appeal.